Case 1:21-cv-00539-AJT-TCB Document 1-3 Filed 04/30/21 Page 1 of 1 PagelD# 16

 

- TONYDFAIRFAX@AOL.COM
To gsarah20@yahoo.com
Nov 1, 2020 at 6:51 PM ©

 

Hello .
Your « card did NOT ¢ go trough for this months Co
payment: : a
Itwas DECLINED. |

. Card last 4 ‘digits. are, 2469

- Your: payment due is $50
Please let me know. ASAP
When the monies will be available and the late”
if you u have: a hew ‘card, you can send the info
through this secure email. | will confirm payment
made back to you.

Thanks + Be Safe, Tony
Rapid Recovery
703-273-4204.

 

 

Thank youl.

EXHIBIT

— L |

 

 
